 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                FOR THE EASTERN DISTRICT OF CALIFORNIA
11                              SACRAMENTO DIVISION
12
     MARTIN LEMP,                     CASE NO. 2:18-cv-01313-TLN-KJN
13
                   Plaintiff,         ORDER RE JOINT STIPULATION AND
14                                    REQUEST FOR CONTINUANCE OF
             v.                       PHASE I – CLASS CERTIFICATION
15                                    DISCOVERY CUTOFF AND EXPERT
     SETERUS, INC.,                   WITNESS DISCLOSURE DEADLINE
16
                   Defendant.         [Joint Stipulation filed concurrently herewith]
17
                                      Judge: Hon. Troy L. Nunley
18                                    Courtroom: Courtroom 2, 15th Floor
19                                    Complaint Filed: May 21, 2018
                                      First Amended Complaint filed: August 10, 2018
20                                    Trial Date: None
21

22

23

24

25

26

27

28      ORDER RE JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS CERTIFICATION
               DISCOVERY CUTOFF AND EXPERT WITNESS DISCLOSURE DEADLINE
 1         This matter is before the Court on Plaintiff Martin Lemp and Defendant
 2   Seterus, Inc.’s (collectively, the “Parties”) Joint Stipulation and Request for
 3   Continuance of Phase I – Class Certification Discovery Cutoff and Expert Witness
 4   Disclosure Deadline. Having considered the Parties’ stipulation and request, and
 5   with good cause having been shown, the Court hereby orders as follows:
 6         The Parties’ Joint Stipulation and Request for Continuance of Phase I – Class
 7   Certification Discovery Cutoff and Expert Witness Disclosure Deadline is
 8   GRANTED. The Court hereby sets the following schedule:
 9         1.     The Phase I – Class Certification Discovery Cutoff is continued from
10   July 17, 2019 to September 16, 2019.
11         2.     The Phase I – Class Certification Expert Witness Disclosure Deadline
12   is continued from August 15, 2019 to October 14, 2019.
13         IT IS SO ORDERED.
14

15   Dated: July 17, 2019
16
                                                      Troy L. Nunley
17                                                    United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                               -1-
           [PROPOSED] ORDER RE JOINT STIPULATION FOR CONTINUANCE OF PHASE I – CLASS
           CERTIFICATION DISCOVERY CUTOFF AND EXPERT WITNESS DISCLOSURE DEADLINE
